Opinion by
Gunther, J.,
Tbe claimant was last employed by Hassler’s Paper House in Williamsport and applied for unemployment compensation after he was allegedly fired. Tbe bureau, the referee and tbe board all denied bim benefits on the ground that be voluntarily left bis employment without good cause.
Claimant was employed for only four days, bis last day of work being November 6, 1953. Tbe next morning, a Saturday, be was supposed to work until noon. According to claimant be was unable to get out of bis bouse because of snow and so informed tbe employer who called bim on tbe phone. He was allegedly told that be would be discharged if be failed to report before noon, which be failed to do. When be arrived on Monday morning there was no work for bim and be bad been replaced.
Tbe employer’s version is quite different. He testified that be did not threaten to fire claimant on Saturday and bad work for bim and expected bim on Monday. However, claimant called on Monday and stated that be was “jacking tbe job” and that it was “too tough” for bim.
Both parties were to some extent corroborated by witnesses. Claimant, however, told three different versions of bis story before tbe referee and tbe board. He also stated on bis claim application that be was “not *452qualified for job.” The issue in this ease therefore is primarily one of credibility. It is well settled that credibility is a matter for the compensation authorities. Marable Unemployment Compensation Case, 175 Pa. Superior Ct. 34, 100 A. 2d 134. Where the board’s decision is against the party with the burden of proof, appellate review is limited to the question of whether the findings of fact and conclusions of law are consistent with each other and the order, and can be sustained without a capricious disregard of competent evidence. Marable Unemployment Compensation Case, supra.
Both the referee and the board found in favor of the employer as to credibility. The findings of fact and conclusions are consistent and follow logically from the testimony accepted as true. The testimony accepted was logical and free from contradictions and it follows that claimant voluntarily quit his job without good cause within the meaning of Section 402 (b) and is not entitled to compensation.
Decision affirmed.